Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4-6, 8, 11-13, 21 and 24-25 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
	For claim 1, prior art Ng discloses first set of RACH parameters comprising CSI-RS identifiers. Prior art Ng at [0092] discloses configuring RACH that indicates more CSI-RS port index /indices (=CSI-RS identifiers). Fig.6; [0092]-[0093] discloses RACH configuration information that includes CSI-RS port index /indices (=CSI-RS identifiers) is received by the UE 	
 	Prior art Nishio discloses RACH configuration comprising RACH preambles set.  Prior art Nishio at paragraph [0174] discloses NcX indicates RACH preamble resource candidate group. [0083 discloses a base station sends NcX to a U, which is the number of resources for contention RACHs .  [0083] also discloses resource information relating to a RACH preamble resource candidate group and also discloses that based on the information a terminal can identify the RACH preamble resources (=RACH preamble set comprising a plurality of RACH preambles) 
 	Newly founded prior art Pasad at [0021] discloses of demodulating and decoding RACH response signal.  
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
  	Claims 8 and 21 are allowable based on the similar reasoning


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478